FILED
                                                                            14-0928
                                                                            1/28/2015 2:27:19 PM
                                                                            tex-3933724
                                                                            SUPREME COURT OF TEXAS
                                                                            BLAKE A. HAWTHORNE, CLERK
       JOHNS MARRS ELLIS & HODGE LLP
       805 West 10th Street, Suite 400          (512) 215-4078
       Austin, Texas 78701                      (512) 628-7169 fax
                                                cjohns@jmehlaw.com




January 28, 2015

Blake A. Hawthorne
Clerk of the Supreme Court of Texas
Supreme Court Building
Austin, Texas 78701

Via electronic filing

Re:    Anglo-Dutch Petroleum International, Inc. and Anglo-Dutch (Tenge), LLC v. Case
       Funding Network, LLP et al., Case No. 14-0928 in the Supreme Court of Texas

Dear Mr. Hawthorne,

      This letter serves as notice that Petitioners Anglo-Dutch International, Inc.
and Anglo-Dutch (Tenge), LLC intend to file a reply to Case Funding Network,
LLP’s Response to Petition for Review in the above-referenced matter on or before
Wednesday, February 4, 2015.

                                             Respectfully submitted,


                                             Christopher S. Johns


cc:    William Fred Hagans, Esq.
       Scott G. Burdine, Esq.
       Carl D. Kulhanek, Jr., Esq.
       HAGANS BURDINE MONTGOMERY & RUSTAY, P.C.
       3200 Travis, Fourth Floor
       Houston, Texas 77006